2022 IL App (1st) 200287-U
                                            No. 1-20-0287
                                       Order filed May 18, 2022
                                                                                        Third Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                               IN THE
                                  APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Appeal from the
                                                                )   Circuit Court of
           Plaintiff-Appellee,                                  )   Cook County
                                                                )
     v.                                                         )   No. 11 CR 21034
                                                                )
 BEDNACO HARPER,                                                )   Honorable
                                                                )   Stanley J. Sacks,
           Defendant-Appellant.                                 )   Judge presiding.



           JUSTICE BURKE delivered the judgment of the court.
           Presiding Justice Gordon and Justice McBride concurred in the judgment.

                                              ORDER

¶1        Held: We affirm the circuit court’s first-stage dismissal of defendant’s postconviction
                petition where he failed to set forth arguable claims of ineffective assistance of
                appellate counsel.

¶2        Following a jury trial, defendant Bednaco Harper was convicted of first-degree murder and

concealment of a homicidal death. The trial court subsequently sentenced him to a total of 40

years’ imprisonment, 35 years for murder and 5 years for concealment of a homicidal death, which

by law had to be served consecutively. After exhausting his direct appeal rights, defendant filed a
No. 1-20-0287

petition under the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2018)),

raising, in part, claims of ineffective assistance of appellate counsel for failing to raise challenges

to the actions, or lack thereof, of the trial court and his trial counsel. The circuit court dismissed

defendant’s petition at the first stage of proceedings under the Act, finding that his claims were

frivolous and patently without merit. Defendant now appeals the court’s dismissal and contends

that he set forth arguable claims of ineffective assistance of appellate counsel to survive a first-

stage dismissal. For the reasons that follow, we affirm the circuit court’s dismissal.

¶3                                       I. BACKGROUND

¶4                                           A. Pre-Trial

¶5     On November 7, 2011, Jermaine Reynolds was found dead in a bedroom closet in an

apartment belonging to defendant. The police subsequently took defendant into custody. The

following month, a grand jury indicted him on three counts of first-degree murder, one count of

armed robbery and one count of concealment of a homicidal death. Although defendant filed

various pretrial motions, none of them are relevant for purposes of this postconviction appeal, and

thus, we need not discuss them. Prior to trial, the State dismissed one of the counts of first-degree

murder and the count of armed robbery.

¶6                                             B. Trial

¶7     The following recitation of evidence from defendant’s trial is verbatim from the Rule 23

order that disposed of his direct appeal. See People v. Harper, 2019 IL App (1st) 162296-U. We

are not including quotation marks for readability purposes.

¶8                                  1. The State’s Case-in-Chief

¶9     In the State’s case, the evidence showed that, in the beginning of November 2011, Robert

Square, a friend of both defendant and Jermaine Reynolds, was staying at defendant’s one-

                                                 -2-
No. 1-20-0287

bedroom apartment located on the 4000 block of South Lake Park Avenue in Chicago. During the

evening of November 3, Square and defendant went to the house of Reynolds’ long-time girlfriend,

Lizabeth Henderson, to buy drugs from Reynolds. After buying drugs from Reynolds, Square

returned to defendant’s apartment. At some point that night, defendant, Reynolds and Square were

all hanging out at defendant’s apartment and watching a movie. Eventually, Square became tired

and went to sleep in the bedroom on a bed, which is where defendant allowed him to sleep.

According to Square, defendant preferred to sleep on a makeshift bed of pillows and blankets in

front of the actual bed. That night the bedroom closet was open, and the closet had been open since

Square had been staying at defendant’s apartment.

¶ 10   The next day, around 10:30 a.m., as Square was leaving the apartment, he saw Reynolds

coming back into the apartment with drugs. During that day, Henderson had been in contact with

Reynolds and picked up her vehicle from him at defendant’s apartment. Later in the day,

Henderson talked to Reynolds on the phone.

¶ 11   According to Square, he returned to defendant’s apartment a little after midnight on

November 5. Defendant was there, but Reynolds was not. Square observed that defendant was

acting “a little weird” and “getting mad” for no reason. Both of them used drugs, and eventually,

Square decided to lay down in the bedroom. This time, he noticed that the closet was closed.

Defendant, however, instructed Square to sleep in the living room instead, and Square complied.

Meanwhile, during the day of November 5, Henderson was unable to get in contact with Reynolds,

and other people she had talked to had not heard from him either. After 24 hours without contact,

Henderson called the police to report Reynolds missing.

¶ 12   Two days later, an engineer at defendant’s apartment building entered defendant’s unit

based on complaints of an odor in the apartment. As the engineer moved from the living room to

                                               -3-
No. 1-20-0287

the bedroom, he noticed the odor getting stronger. The engineer opened the closet in the bedroom

and observed a pile of clothes lying on the floor. He tapped the pile with his foot and felt something

hard. He tapped again and suddenly, a jacket fell off the pile revealing the head of a human. The

engineer called the management office, and someone there called the police.

¶ 13   After the police arrived at the apartment, Chicago Police Officer Joseph Scumaci, an

evidence technician, observed Reynolds’ dead body in the bedroom closet. With the help of other

officers, Officer Scumaci processed the apartment for evidence. There was blood on various

objects in the apartment, including a staple gun that was recovered next to the bedroom closet.

Officers also recovered an “awl,” an object with a metal point and wooden handle, a gold-colored

horseshoe and a fake black revolver. After the evidentiary items were collected, they were tested.

Testing revealed no latent fingerprint impressions on either the awl or staple gun, but did reveal

blood on both objects. DNA analysis determined that the blood on both objects matched Reynolds

and did not match defendant.

¶ 14   On August 8, 2011, Dr. Adrienne Segovia, an assistant medical examiner, performed an

autopsy on Reynolds and concluded that his death was a homicide and caused by several sharp

force injuries. Specifically, Dr. Segovia found 12 incised or sharp-cut wounds to various places on

his head and body, 4 stab wounds to his head and neck, and 6 blunt force wounds to his head and

body. Dr. Segovia also determined that Reynolds tested positive for Benzoylecgonine, ethanol,

cocaine and morphine.

¶ 15   Within a couple days of Reynolds’ body being discovered, the police placed defendant into

custody and put him in an interview room at the police station. According to Chicago Police

Detective Daniel Stanek, when the police interviewed any homicide suspect, they video and audio

recorded the interview room so long as the suspect remained in custody. The recording of the

                                                -4-
No. 1-20-0287

interview room would continue even if the suspect left the room for some reason, such as a

bathroom break. The recording would only stop if a suspect’s attorney entered the room.

¶ 16   When Detective Stanek first met defendant, he observed injuries to defendant’s head and

arms, and as a result, had an evidence technician photograph defendant and his injuries. Detective

Stanek asked defendant about the injuries to his arms, and defendant told him that they had

occurred the previous day. Later, while defendant was in the interview room, Detective Stanek

along with Detective Scott Reiff questioned him about Reynolds’ death. At trial, Detective Stanek

did not recall asking defendant about his head injury and testified that defendant never indicated

that the injuries had been caused by Reynolds.

¶ 17   Additionally at trial, Detective Stanek identified People’s Group Exhibit No. 70 as seven

DVDs which contained the unedited recording of defendant in the interview room. Detective

Stanek also identified People’s Exhibit No. 71 as a single DVD containing a portion of defendant’s

time in the interview room, in particular a portion of his and Detective Reiff’s questioning of

defendant. The State offered People’s Exhibit No. 71 into evidence and played the DVD for the

jury. The DVD contained approximately 20 minutes of Detectives Stanek and Reiff interviewing

defendant on November 10, 2011, about Reynolds’ death, spread over four distinct clips. Although

the audio was difficult to hear occasionally, the following is what those clips depicted.

¶ 18   In the first clip, time stamped from 6:50 p.m. to 7:08 p.m., defendant informed the

detectives that Reynolds would not give him back his “[debit] card” so the two exchanged “words”

after which Reynolds hit him. The detectives insinuated that Reynolds had taken and used the card,

apparently because defendant owed him money, a fact that defendant acknowledged. Defendant

claimed it was only $40 as opposed to $600, which is what the detectives alleged. According to

defendant, after Reynolds hit him, the two became involved in a “tussle” that got “out of hand”

                                                 -5-
No. 1-20-0287

where defendant punched Reynolds back. During the fight, defendant acknowledged “snapp[ing]

out” and continuing to hit Reynolds using a “nail punch.” The pair fought in various places in

defendant’s apartment, and the fight lasted several minutes. At some point during the fight, though

defendant could not pinpoint exactly when, Reynolds pulled out a gun which defendant thought

was real, and the two began wrestling over it. Eventually, defendant learned the gun was a toy, but

“it was too late” according to him. When pressed by the detectives whether the gun was his,

defendant denied it belonged to him.

¶ 19   According to defendant, eventually Reynolds stopped breathing, which caused defendant

to “panic[]” and drag Reynolds’ body to the bedroom closet, where he put clothes on top of the

body. Defendant was adamant to the detectives that he did not want Reynolds to die. Defendant

then left his apartment, but returned at some point. He thought about calling somebody, but was

still panicked and did not know what to do. Later that night, Square came over to defendant’s

apartment. Defendant wanted to tell Square what happened, but he did not know what to say and

did not tell Square anything. Square stayed the night, but slept in the living room. Defendant told

the detectives that, the following day, he left his residence and did not stay there the rest of the

weekend.

¶ 20   In the second clip, time stamped from 7:08 p.m. to 7:10 p.m., Detective Reiff confirmed

with defendant that he and Reynolds were arguing about the debit card when Reynolds punched

him. Detective Reiff also confirmed with defendant that he punched Reynolds back and the pair

began “tussling.” According to defendant, after fighting in the living room and hallway of the

apartment, Reynolds fell to the ground. Because Reynolds kept moving and trying to get up,

defendant grabbed a knife from the kitchen counter and hit Reynolds with it once in his face.

Defendant admitted to the detectives that he “f*** up” and “lost it.”


                                               -6-
No. 1-20-0287

¶ 21   In the third clip, time stamped from 7:11 p.m. to 7:12 p.m., defendant acknowledged that

he lied to the detectives when he said Reynolds had the gun. And in the final clip, time stamped

from 7:13 p.m. to 7:14 p.m., defendant acknowledged putting clothes on top of Reynolds’ body

because he did not know what to do.

¶ 22   Detective Stanek further testified that, during the interview, defendant never informed him

that Reynolds had the awl, staple gun or horseshoe in his hand. Detective Stanek added that,

although defendant initially informed him that Reynolds had threatened defendant with a gun,

defendant later admitted that the gun was fake and Reynolds never used it. According to Detective

Stanek, throughout the interview, defendant only stated that Reynolds had hit him with his hands.

Detective Stanek acknowledged that, although he requested forensic testing of the gold-colored

horseshoe, he was unsure if it was actually tested.

¶ 23   At the conclusion of the State’s case, it sought to admit all of its exhibits into evidence,

including People’s Group Exhibit No. 70. Defense counsel did not object to any of the exhibits’

admission, and the trial court granted the State’s request.

¶ 24                                  2. The Defense’s Case

¶ 25   In the defense’s case, defendant testified that, in November 2011, he had been recently laid

off from a woodworking company where he had worked for seven years. At the time, he was

receiving unemployment benefits, and the money would be deposited to a debit card every two

weeks. That money was his primary source of income. Although defendant was familiar with

Reynolds from around the neighborhood for several years, only in the year 2010 had they become

friendly.

¶ 26   On November 3, 2011, Reynolds came over to defendant’s apartment. The next day, around

6 p.m., defendant was looking around his apartment for his wallet that contained his debit card,

                                                -7-
No. 1-20-0287

though he was relatively certain he had left it on the kitchen counter the previous night. Around

this time, Reynolds returned to the apartment and sat down. Defendant could tell that Reynolds

was under the influence of drugs and even observed Reynolds take part of a Methadone tablet and

use heroin. Meanwhile, defendant continued to search for his wallet, but to no avail. Defendant

then accused Reynolds of taking his wallet, though Reynolds denied it. Defendant told Reynolds

that he was the only person at the apartment over the past day, and the pair subsequently

“exchanged words.” Defendant asked Reynolds to leave his apartment, and defendant told him

that he would be contacting the police. Reynolds responded that, if he did, “the folks would be at

you,” which defendant interpreted as a threat. As defendant attempted to open the door of his

apartment so Reynolds would leave, Reynolds took the keys in his hand and punched defendant in

the face, using the metal carabiner key chain to make contact. Reynolds attempted to punch

defendant again, but defendant tripped over a barstool and fell to the ground.

¶ 27   Defendant tried to get up, but Reynolds kept punching him in the head, still with the keys

in his hand. Defendant was able to crawl over to a tool bag, grabbed an awl and hit Reynolds with

it in the thigh area, which pushed Reynolds off of defendant. After defendant stood up, he

attempted to retreat to the backdoor of his apartment to leave, but felt something in his back. The

pair continued to fight into the hallway of defendant’s apartment, where Reynolds tried hitting

defendant with a staple gun while defendant fought back with the awl. Reynolds and defendant

made their way back to defendant’s bedroom, where the fighting persisted. In the bedroom,

Reynolds grabbed a decorative horseshoe off a dresser and used it as they both continued to fight.

After leaving the bedroom, the fighting continued down the hallway and into the kitchen and living

room, where both men fell to the ground and began wrestling. As they were wrestling on the floor,

defendant dropped the awl and things became “blurry” for him. At some point, defendant grabbed


                                               -8-
No. 1-20-0287

a knife, and Reynolds bit defendant’s hand. They also wrestled over the knife for a little bit, but

eventually, the two became separated. When Reynolds attempted to attack defendant again,

defendant hit him with the knife in the head.

¶ 28   Thereafter, because defendant was bleeding, he ran to the sink to put water on his face and

he spit out a tooth. Defendant observed that Reynolds tried to get up, but could not, and eventually,

Reynolds stopped moving. Defendant estimated the fight lasted between five and seven minutes.

Defendant was in shock and did not call the police, but explained at trial that he did not know what

to do and simply could not “absorb what had happened.” Defendant eventually moved Reynolds’

body to the bedroom “to try to figure out what to do.” Defendant left his apartment and sat at a

local park for a few minutes before returning to his apartment. Defendant left the apartment again

and went to a friend’s house, where he stayed for the weekend before being taken into custody by

the police.

¶ 29   At trial, defendant testified that he believed his actions that day saved his life. He

acknowledged that, when he was interviewed by the police, he initially lied to them by saying he

had been robbed with a gun. Defendant further acknowledged not telling the police that Reynolds

used keys, a staple gun or the horseshoe to attack him, but explained that the police never asked

him what weapons Reynolds had used. Defendant identified several photographs of him taken at

the police station that depicted various injuries to his head and body, which he asserted were from

the fight with Reynolds. While defendant testified that he told the police those injuries were caused

by Reynolds, he was not sure if it occurred on camera in the interview room, though he later

testified that he only discussed the fight with the detectives while in the interview room. And,

according to defendant, some of those discussions were not included in the video played for the




                                                -9-
No. 1-20-0287

jury. Defendant also disputed much of the timeline of events testified to by Square during the

State’s case, in particular that Square had stayed at his apartment before the fight with Reynolds.

¶ 30                                3. The State’s Rebuttal Case

¶ 31    In the State’s rebuttal case, Detective Stanek testified that he did not have any

conversations with defendant that were not recorded, defendant never stated that the injuries on

his body were caused by Reynolds, and defendant never mentioned Reynolds using anything other

than his fists.

¶ 32                              4. Jury Instructions Conference

¶ 33    During the jury instructions conference, defense counsel requested an instruction on self-

defense, and instructions on second-degree murder based on both serious provocation and an

unreasonable belief of self-defense. The trial court allowed the instruction on self-defense and an

instruction on second-degree murder based on an unreasonable belief of self-defense, but denied

an instruction on second-degree murder based on serious provocation.

¶ 34                           5. Closing Arguments, Jury Deliberations and Verdict

¶ 35    Following the parties’ closing arguments, the jury began deliberating. After deliberations

began, one of defendant’s attorneys noted that, based on a pretrial motion in limine, the jury could

not have access to the entire, unedited video of defendant’s time in the interview room because

there were instances of him harming himself. Defendant’s other attorney volunteered to edit those

actions out of the video. The trial court agreed with the plan, noted that the State could have one

of its attorneys observe the editing and remarked that the jury may not even request the video

evidence. But the court stated that, if the jury did, “we’ll have it redacted.”

¶ 36     It is unclear from the record what time the jury began deliberating, but at 3 p.m. on the

same day the deliberations began, the jury sent out a note requesting the transcript of defendant’s

                                                - 10 -
No. 1-20-0287

trial testimony and the video evidence. At the time, defendant’s attorney was still in the process of

editing the video, and defendant’s testimony had not yet been transcribed. The trial court believed

it would be at least “a couple hours” until the transcript was ready. The court pondered having the

court reporter “come over and read it to” the jury. But defendant’s other attorney suggested that

the court “just say the transcript is not available,” which is how she had seen other trial courts

respond in the past. The State agreed, and the court responded to the jury that the transcript was

not available yet, the video would be available shortly and to continue deliberating.

¶ 37   At 4:05 p.m., the jury sent out another note. The jury asked if the transcript of defendant’s

entire testimony was not available, could it see just the portion of defendant’s testimony where he

discussed fighting with Reynolds in the kitchen and when defendant picked up the knife. As the

parties discussed the note, the trial court pondered having the court reporter “read it back” to the

jury, though the court did not want to overburden the court reporter, who had just worked late the

previous night. The court also noted that simply telling the jury that it “heard the evidence” and to

continue deliberating would be pointless. Defendant’s attorney then suggested contacting the court

reporter to determine how much longer it would be until the transcript of defendant’s testimony

would be ready and then formulate a response based on that answer. The State did not object, and

the court assented to that suggestion. After speaking with the court reporter at 4:15 p.m., the court

stated that she would have the transcript completed in 30 minutes. In turn, at 4:20 p.m., the court

responded to the jury that the court reporter was in the process of transcribing defendant’s

testimony and it would be available in approximately 30 minutes. The court also informed the jury

that it was providing the video evidence to them.

¶ 38   At 5:25 p.m., without having been given the transcript of defendant’s trial testimony, the

jury informed the trial court that it had reached verdicts. At 5:50 p.m., the court stated for the


                                               - 11 -
No. 1-20-0287

record that the court reporter had still not yet completed the transcript. Ultimately, the jury found

defendant guilty of first-degree murder and guilty of concealment of a homicidal death. Defense

counsel requested that the jury be polled, and each juror confirmed his or her verdicts.

¶ 39                                6. Posttrial and Sentencing

¶ 40   Defendant filed a motion for new trial, arguing, in part, that the trial court erred in denying

his second-degree murder instruction based on serious provocation because it ignored the evidence

of mutual combat. The court denied defendant’s motion for new trial. Thereafter, it sentenced

defendant to a total of 40 years’ imprisonment, 35 years for murder and 5 years for concealment

of a homicidal death, which by law had to be served consecutively. Defendant subsequently

appealed.

¶ 41                                     7. Direct Appeal

¶ 42   On direct appeal, defendant contended that the trial court erred by refusing to provide the

jury with an instruction on second-degree murder based on serious provocation, his trial counsel

provided ineffective assistance because, even in the edited video evidence, there was instances of

him harming himself that the jury could have seen, and his sentence was excessive. We found that

the court did not err when it refused to give the jury a second-degree murder instruction based on

serious provocation, his trial counsel did not provide ineffective assistance and his sentence was

proper. Defendant lastly contended that his mittimus did not reflect the actual record in his case

because it showed that he was convicted of two counts of first-degree murder where he was only

convicted of one count of first-degree murder. Under Illinois Supreme Court Rule 472(e) (eff. May

17, 2019), we remanded the matter to the trial court for purposes of allowing defendant to file a

motion to correct his mittimus. As a result, in June 2019, in all other respects, we affirmed




                                               - 12 -
No. 1-20-0287

defendant’s convictions and sentences. Defendant subsequently filed a petition for leave to appeal

to our supreme court, but, in September 2019, the court denied his petition.

¶ 43                               8. Postconviction Proceedings

¶ 44   In October 2019, defendant filed a pro se petition under the Act (725 ILCS 5/122-1 et seq.

(West 2018)), raising multiple alleged substantial deprivations of his constitutional rights. As

relevant for this appeal, defendant claimed that his appellate counsel was ineffective for failing to

argue that he was denied due process and deprived of a fair trial when the jury asked for the

transcript of his trial testimony, but was not given the transcript within the time frame promised

by the trial court. According to defendant, the jury’s request made clear that it “wanted to compare

and evaluate” what he said while being interrogated by the police with what he testified to at trial.

Defendant asserted that the court should have “either stopped [the] jury’s deliberations” until the

transcript was available or at least waited to send the jury the video evidence until it also sent the

transcript of his trial testimony. Defendant further argued that his trial counsel should have

objected to the court’s responses to the jury’s notes. Defendant contended that, had his appellate

counsel raised these issues on direct appeal, there was a reasonable probability that he would have

been granted a new trial.

¶ 45   Two months later, the circuit court found the claims in defendant’s petition frivolous and

patently without merit. In relevant part, the court found there was nothing arbitrary or unreasonable

about the trial court allowing the jury to continue deliberating while the transcript was being

prepared. Moreover, the court observed that defendant’s trial counsel attempted to obtain the

transcript for the jury as soon as possible and that counsel could not have reasonably believed that

the jury would have reached a verdict so soon after being told the transcript would be available in

a few minutes. As such, the court found that appellate counsel did not arguably perform deficiently.

                                                - 13 -
No. 1-20-0287

Additionally, the court found that defendant was not arguably prejudiced because it was pure

speculation that the jury would have reached not guilty verdicts had they been provided with the

transcript sooner. Consequently, the court concluded that defendant’s ineffective assistance of

appellate counsel claims were not arguably meritorious and dismissed his petition.

¶ 46      Defendant subsequently appealed.

¶ 47                                       II. ANALYSIS

¶ 48      Defendant contends that the circuit court erred in dismissing his postconviction petition.

Defendant asserts that, when the jury requested to review the transcript of his testimony, the trial

court acknowledged the importance of his testimony. But despite this acknowledgement, defendant

observes that the court provided the jury with the video of his statements to the police without the

benefit of allowing the jury to also examine his trial testimony. According to defendant, the court

erred by not suspending the jury’s deliberations so that the jury could view both his statements to

the police and his testimony at trial simultaneously. In turn, defendant posits that his appellate

counsel should have raised the issue on direct appeal, and by not raising it, appellate counsel

arguably provided ineffective assistance such that his petition should have survived first-stage

review.

¶ 49      The Act provides a three-stage process for defendants who allege that they have suffered a

substantial deprivation of their constitutional rights. People v. Cotto, 2016 IL 119006, ¶ 26. This

appeal only concerns the first stage, as this is the stage where the circuit court dismissed

defendant’s petition. At the first stage of proceedings under the Act, after the defendant files a

petition, the circuit court must determine whether the petition states the gist of a constitutional

claim, or is frivolous or patently without merit. People v. Bailey, 2017 IL 121450, ¶ 18; see also

725 ILCS 5/122-2.1(a)(2) (West 2018). At this stage, the court acts “ ‘strictly in an administrative

                                                - 14 -
No. 1-20-0287

capacity by screening out those petitions which are without legal substance or are obviously

without merit.’ ” People v. Tate, 2012 IL 112214, ¶ 9 (quoting People v. Rivera, 198 Ill. 2d 364,

373 (2001)). Because of this administrative role, the court is not permitted to make any credibility

determinations or engage in any fact-finding endeavors. People v. Coleman, 183 Ill. 2d 366, 380-

81 (1998). The petition’s allegations of fact must be accepted as true as long as they are not

affirmatively rebutted by the record. People v. Thomas, 2014 IL App (2d) 121001, ¶ 47.

¶ 50   A petition may be deemed frivolous or patently without merit only where it has no arguable

basis in either law or fact, meaning the petition relies “on ‘an indisputably meritless legal theory

or a fanciful factual allegation.’ ” People v. Boykins, 2017 IL 121365, ¶ 9 (quoting People v.

Hodges, 234 Ill. 2d 1, 16-17 (2009)). At the first stage of proceedings, a pro se petition should be

construed liberally, meaning a “borderline” petition should be allowed to proceed. Thomas, 2014

IL App (2d) 121001, ¶ 48. We review the circuit court’s first-stage dismissal de novo. Boykins,

2017 IL 121365, ¶ 9.

¶ 51   To succeed on a claim of ineffective assistance of appellate counsel, the defendant must

satisfy the two-pronged test set forth in Strickland v. Washington, 466 U.S. 668 (1984). People v.

Golden, 229 Ill. 2d 277, 283 (2008). Under the Strickland test, the defendant has to establish that

it is arguable his appellate counsel’s performance fell below an objective standard of

reasonableness and it is arguable there is a reasonable probability that the result of his appeal would

have been different absent appellate counsel’s allegedly deficient performance. Id. Because the

defendant has the burden to prove both prongs of the Strickland test, we may examine them in

either order. Strickland, 466 U.S. at 697. Appellate counsel is not required to brief every possible

issue on appeal. People v. Simms, 192 Ill. 2d 348, 362 (2000). “[I]t is not incompetence of counsel

to refrain from raising issues which, in his or her judgment, are without merit, unless counsel’s


                                                - 15 -
No. 1-20-0287

appraisal of the merits is patently wrong.” Id. To this end, in order to determine whether appellate

counsel was ineffective, we must examine the merits of the underlying issue because the

“defendant does not suffer prejudice from appellate counsel’s failure to raise a nonmeritorious

claim on appeal.” Id.

¶ 52   As an added wrinkle, when the trial court responded to the jury’s various notes, defendant’s

attorney did not object. In fact, after the first note, it was defendant’s attorney who suggested the

court inform the jury that the transcript was not available, which is how the court ultimately

proceeded. Arguably, this could be a basis for invited error. Under the invited-error doctrine, “a

party cannot complain of error that it brought about or participated in.” People v. Hughes, 2015 IL

117242, ¶ 33. “When a defendant acquiesces in the trial court’s answer to a question from the jury,

the defendant cannot later complain that the trial court’s answer was” erroneous. People v. Averett,

237 Ill. 2d 1, 23-24 (2010). If defendant, through his attorney, invited the error, appellate counsel

would have been precluded from meritoriously raising an argument on direct appeal about the trial

court’s actions. See People v. Carter, 208 Ill. 2d 309, 319 (2003) (“Action taken at defendant’s

request precludes defendant from raising such course of conduct as error on appeal.”). Despite this,

we will give defendant the benefit of the doubt because, in response to the jury’s second note,

defendant’s attorney did not invite the error. She did, however, fail to object to the court’s response

and never requested the court suspend deliberations. Similarly, defendant never raised any

argument about the court’s actions in response to the jury’s notes in his posttrial motion, meaning

on direct appeal, any argument over the court’s actions would have been forfeited. See People v.

Sebby, 2017 IL 119445, ¶ 48 (“To preserve a purported error for consideration by a reviewing

court, a defendant must object to the error at trial and raise the error in a posttrial motion.”)




                                                - 16 -
No. 1-20-0287

¶ 53    To overcome this forfeiture on direct appeal, defendant would have had to rely on the plain-

error doctrine. Under the plain-error doctrine, we may review an unpreserved claim of error when

there was a clear or obvious error and either (1) the evidence was so closely balanced that the error

itself threatened to tip the scales of justice against the defendant, regardless of the gravity of the

error, or (2) the error was so serious that it resulted in an unfair trial to the defendant and challenged

the integrity of the judicial process, regardless of the closeness of the evidence. Id. The first step

under the doctrine would have been to determine whether a clear or obvious error occurred. Id. ¶

49.

¶ 54    In turn, we must examine the underlying issue of whether the trial court’s actions in

response to the jury notes were clear or obvious errors. “Transcripts of testimony may be shown

to the jury if the jury so requests and if the trial court, in its discretion, considers the transcripts

will be helpful.” People v. Flores, 128 Ill. 2d 66, 93 (1989). Thus, as a general matter, the court

has broad discretion to grant or deny the jury’s request to review trial transcripts. People v.

Williams, 173 Ill. 2d 48, 87 (1996). Though, when the jury requests trial transcripts, the court

“must assume that the jury believes that such review would be helpful.” People v. Modrowski, 296

Ill. App. 3d 735, 747 (1998).

¶ 55    In this case, the trial court believed the jury’s review of the transcript of defendant’s trial

testimony would be helpful. Indeed, the court diligently attempted to provide the jury the

transcript; it simply was not ready yet. To this end, defendant posits that the court should have

suspended deliberations while the court reporter finished transcribing defendant’s trial testimony

so that the jury could have reviewed the transcript simultaneously with his statements to the police,

as shown in the video evidence. “[A] court may, after submission of the case to the jury, suspend

deliberations.” People v. Hollahan, 2020 IL 125091, ¶ 25. “ ‘[J]ury deliberation’ is not some


                                                  - 17 -
No. 1-20-0287

uncontrollable chain reaction *** that, once set in motion, is beyond the power of the trial court to

suspend, control, and circumscribe as the court reasonably sees fit in the exercise of its discretion.”

Id. An abuse of discretion occurs only when the court’s decision was fanciful, arbitrary or so

unreasonable that no reasonable person would adopt the same view. People v. King, 2020 IL

123926, ¶ 35.

¶ 56   In this case, the trial court’s actions were eminently reasonable. After the jury’s first

request, with the agreement of the State and one of defendant’s attorneys, the court told the jury

the transcript was not available yet, the video evidence would be available shortly and to continue

deliberating. See People v. Olinger, 112 Ill. 2d 324, 349 (1986) (finding the trial court did not

abuse its discretion in response to the jury’s request to see trial transcripts by saying “ ‘the

transcripts are not available,’ ” the jurors “ ‘must rely on [their] memories’ ” and instructing them

to continue deliberating). Once the jury’s second note indicated that it wanted to review only a

portion of defendant’s trial testimony, the court acted assiduously in contacting the court reporter

to find out when the transcript would be ready. The court reporter informed the court that it would

be available in 30 minutes. Consistent with this assurance, the court told the jury the transcript

would be available in 30 minutes and provided the jury with the video evidence of defendant’s

statements to the police. Approximately an hour later, the jury returned its guilty verdicts. Given

the court had just provided the video evidence to the jury and its assertion that the transcript of

defendant’s trial testimony would be ready very soon, the court could not have had the

clairvoyance to foresee that the jury would then return guilty verdicts less than an hour later absent

reviewing the transcript. See People v. McCurry, 2011 IL App (1st) 093411, ¶ 24 (observing that

we cannot expect the trial court to have “clairvoyant capabilities”).




                                                - 18 -
No. 1-20-0287

¶ 57    Although the trial court could have utilized its discretion and suspended the jury’s

deliberations until the transcript was available (see Hollahan, 2020 IL 125091, ¶ 25), its failure to

do so was not unreasonable given that the trial evidence was presented the day before the jury

began and completed deliberations. See People v. Franklin, 135 Ill. 2d 78, 105 (1990) (finding the

trial court did not abuse its discretion in denying the jury’s request to review transcripts of trial

testimony, in part, because “the testimony was still fresh in the jurors’ minds, as they heard it the

previous day”); People v. Fisher, 281 Ill. App. 3d 395, 405-06 (1996) (finding the trial court would

not have abused its discretion in denying the jury’s request to review trial transcripts because the

trial lasted only four days, the jury reached a verdict on the fourth day and therefore, “there was

no appreciable delay in the proceedings, nor did the jury deliberate for a great length of time such

that the testimony may have grown stale”). In all, the court did not act unreasonably in responding

to the jury’s notes and allowing the jury to continue deliberating while the court reporter finished

transcribing defendant’s trial testimony.

¶ 58    Nevertheless, in arguing that the trial court did abuse its discretion in responding to the

jury’s notes, defendant relies on People v. Queen, 56 Ill. 2d 560 (1974) and People v. Davis, 105

Ill. App. 3d 549 (1982). In Queen, 56 Ill. 2d at 565, during the jury’s deliberations, it requested to

review the defendant’s trial testimony. The trial court, however, responded that it did not have

discretion to consider the request. Id. Ultimately, our supreme court found that the trial court’s

failure to consider the jury’s request “was of such substance that the cause must be remanded for

a new trial” and “the defendant was entitled to have the request considered by the trial court.” Id.

at 565-66. In Davis, 105 Ill. App. 3d at 554-55, during the jury’s deliberations, it informed the

bailiff of its desire to see a transcript of a certain portion of the trial. The bailiff, however, refused

to inform the trial court of the request. Id. at 555. And because the trial court was responsible for


                                                  - 19 -
No. 1-20-0287

the actions of its bailiff, the appellate court found that the trial court, in essence, refused to exercise

its discretion in considering the jury’s request, which was an abuse of discretion. Id. The appellate

court further observed that, “[e]ven in a case in which the evidence is overwhelming it is the duty

of the court to furnish the jury with testimony, if it may be done without undue hardship.” Id. at

556. In the instant case, in stark contrast to Queen and Davis, the trial court exercised its discretion

to essentially grant the jury’s request to see the transcript but it could not immediately provide the

transcript given that the court reporter had not finished transcribing defendant’s testimony.

¶ 59    Lastly, defendant posits that his case is analogous to the Third Circuit Court of Appeals

decision in United States v. Jackson, 257 F.2d 41 (3d Cir. 1958). Initially, we note that decisions

from lower federal courts are not binding on this court but merely persuasive authority. See People

v. Stansberry, 47 Ill. 2d 541, 545 (1971). Nonetheless, in Jackson, the defendant was charged with

various narcotics-related offenses and some of the critical trial evidence was based on the

testimony of a government informant. Jackson, 257 F.2d at 42. During the trial, the defendant

raised the defense of entrapment. Id. at 43. During deliberations, the jury asked the trial court

whether the informant was a government employee. Id. at 42. The court “doubted [its] power to

comment on the evidence as to this matter” but, regardless, “did not remember” and thus, told the

jury to resume its deliberations without answering the question. Id. After the court sent the jury

back to resume deliberations, the parties’ attorneys and the court continued discussing the note. Id.

at 42-43. Ultimately, the court decided that it would read the portion of the trial transcript

discussing the informant’s role to the jury, which did, in fact, show that the government paid the

informant. Id. at 43. By the time the court made that decision, however, the jury came back with a

guilty verdict. Id. When the court asked the foreman of the jury about its need for an answer to the

question, the foreman asserted that it no longer needed an answer. Id.


                                                  - 20 -
No. 1-20-0287

¶ 60   On appeal, the Third Circuit Court of Appeals observed that the trial court “had just

explained what entrapment was and on the matter of entrapment the question whether [the

informant] was a government employee was certainly something to be considered.” Id. Because

the question was “highly relevant” to the issues of the case, the Third Circuit Court of Appeals

found the trial court’s “failure to permit the reading of the relevant testimony at a time when it

would have been useful in the jury’s deliberations created unfairness to the defendant.” Id.

Although the Third Circuit Court of Appeals acknowledged that such decisions are generally left

to the discretion of the trial court, “in this particular situation *** the defendant was entitled to

have the jury informed as a matter of right.” Id. As such, the Third Circuit Court of Appeals

reversed the defendant’s guilty verdict. Id. at 44.

¶ 61   In the instant case, in contrast to Jackson, defendant was not entitled to any particular action

by the trial court as a matter of right, as both the decision of whether to provide a transcript to the

jury and whether to suspend deliberations were, based on our well-established case law, within the

court’s discretion. Furthermore, in Jackson, the jury’s question sought an answer that had legal

significance to the defendant’s entrapment defense, whereas, in the instant case, an answer to the

jury’s question did not have legal significance. Rather, the jury’s question merely indicated its

desire to review portions of defendant’s trial testimony.

¶ 62   In sum, in this case, the trial court did not abuse its discretion when it allowed the jury to

continue deliberating, rather than suspend deliberations, while the court reporter finished

transcribing defendant’s trial testimony. Because the court did not commit clear or obvious errors

in responding to the jury’s notes, there would have been no plain error. See People v. Sims, 192

Ill. 2d 592, 628 (2000). Having found that no plain error occurred below, the underlying issue had

no merit and defendant cannot show arguable prejudice from his appellate counsel’s failure to


                                                - 21 -
No. 1-20-0287

argue this issue on direct appeal. See People v. Enis, 194 Ill. 2d 361, 382 (2000) (“Because the

underlying issue has no merit, defendant has suffered no prejudice due to appellate counsel’s

failure to raise this issue on direct appeal.”). Consequently, defendant’s appellate counsel was not

arguably ineffective.

¶ 63   In the alternative, defendant contends that his appellate counsel was arguably ineffective

for not raising a claim that his trial counsel was ineffective when trial counsel failed to request a

suspension of the jury’s deliberations while the transcript was being completed or failed to object

to the court only providing the jury with the video evidence.

¶ 64   To succeed on a claim of ineffective assistance of trial counsel, like a claim of ineffective

assistance of appellate counsel, the defendant must satisfy the two-pronged test set forth in

Strickland, 466 U.S. 668. And so, the defendant must show that his counsel performed deficiently

and his counsel’s deficient performance prejudiced him. People v. Domagala, 2013 IL 113688, ¶

36. Like with defendant’s first claim of ineffective assistance of appellate counsel, for this

alternative claim to have succeeded, defendant had to show that the underlying issue has merit.

Simms, 192 Ill. 2d at 362.

¶ 65   Here, defendant fails to do so because he relies on complete speculation that the jury would

have reached different verdicts had counsel requested the court suspend deliberations or objected

to providing the jury with only the video evidence. See People v. Bew, 228 Ill. 2d 122, 135 (2008)

(“Strickland requires actual prejudice be shown, not mere speculation as to prejudice.”); People v.

Palmer, 162 Ill. 2d 465, 481 (1994) (“Proof of prejudice” for an ineffective assistance of counsel

claim “cannot be based on mere conjecture or speculation as to outcome.”) Given the speculation

involved in demonstrating the prejudice component of trial counsel’s alleged ineffectiveness,




                                               - 22 -
No. 1-20-0287

the underlying issue had no merit and defendant cannot show arguable prejudice from his appellate

counsel’s failure to argue this issue on direct appeal. See Enis, 194 Ill. 2d at 382. Consequently,

defendant’s appellate counsel was not arguably ineffective.

¶ 66                                   III. CONCLUSION

¶ 67   For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 68   Affirmed.




                                              - 23 -